The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                         April 4, 2014

                                   No. 04-13-00143-CR

                                  Jesus Angel GARCIA,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 348009
                         Honorable Jason Wolff, Judge Presiding

                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court